DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 11, please change “decreaseable” to “decreasable”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In line 3, please change “Invoke” to “invoke”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “main function module” and “a display drive module” in claim 8; “an image feature extraction unit”, “an environment information collection module”, “a display screen information obtaining unit” in claim 9;  “a backlight brightness and optical compensation calculation module” in claims 9 and 11; and “a human eye characteristic information obtaining unit” in claims 9-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “main function module”, “a display drive module”, “an image feature extraction unit”, “an environment information collection module”, “a display screen information obtaining unit”,  “a backlight brightness and optical compensation calculation module” and “a human eye characteristic information obtaining unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not mention any hardware to perform the claimed functions. Figure 1 illustrates various elements; however, these elements are just block diagrams with no corresponding structure/hardware. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1-7 and 14-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to Claim 1, the prior art of record fails to teach or suggest, either alone or in combination, “A method for adjusting screen brightness, comprising: obtaining image information of an image and information about an environment under which the image is displayed, and determining human eye characteristic information based on the information about the environment and the image information, wherein the human eye characteristic information is related to a minimum magnitude of a brightness change perceptible to human eyes; obtaining information about a display screen for displaying the image, and calculating a screen backlight decreasable ratio based on the information about the display screen, the image information, and the human eye characteristic information; determining a screen pixel brightness compensation ratio based on the screen backlight decreasable ratio, and determining an image optical compensation value based on the pixel brightness compensation ratio; decreasing, based on the screen backlight decreasable ratio, screen backlight brightness when the display screen displays the image; and adjusting a pixel brightness value for the image based on the image optical compensation value.” (as claimed, emphasis added)
As to Claim 14, the prior art of record fails to teach or suggest, either alone or in combination, “An apparatus for adjusting screen brightness, comprising: one or more ports, configured to transmit information; a processor, configured to: obtain, by using one or more of the ports, image information of an image that is currently displayed, information about an environment under which the image is displayed, and information about a display screen for displaying the image, and determine human eye characteristic information based on the information about the environment and the image information, wherein the human eye characteristic information is related to a minimum magnitude of a brightness change perceptible to human eyes; calculate a screen backlight decreasable ratio based on the information about the display screen, the image information, and the human eye characteristic information; determine a screen pixel brightness compensation ratio based on the screen backlight decreasable ratio, and determine an image optical compensation value based on the pixel brightness compensation ratio; and apply the screen backlight decreasable ratio and the image optical compensation value to image display control.”(as claimed, emphasis added)
Lu (USPGPUB 2012/0092393) teaches a method for adjusting screen brightness (See Figs. 2 and 4), comprising: obtaining image information of an image (Fig. 4 at 401) and information about an environment under which the image is displayed (Fig. 2 at 201), and determining human eye characteristic information based on the information calculating a screen backlight decreasable ratio based on the information about the display screen, the image information, and the human eye characteristic information; determining a screen pixel brightness compensation ratio based on the screen backlight decreasable ratio, and determining an image optical compensation value based on the pixel brightness compensation ratio; decreasing, based on the screen backlight decreasable ratio, screen backlight brightness when the display screen displays the image; and adjusting a pixel brightness value for the image based on the image optical compensation value. (emphasis added)
Ooga (USPGPUB 2015/0097880) teaches a luminance control circuit that reduces the luminance of a backlight according to the amount of an increase in luminance of the display panel (Abstract, Pg. 6, ¶ 62 and Pg. 7, ¶ 67). luminance reducing ratio of a backlight. Ooga; however fails to mention determining human eye characteristic information and calculation a screen backlight decreasable ratio based on the human eye characteristic information and determining a screen pixel brightness compensation ratio based on the screen backlight decreasable ratio, and determining an image optical compensation value based on the pixel brightness compensation ratio; decreasing, based on the screen backlight decreasable ratio, screen backlight brightness when the display screen displays the image; and adjusting a pixel brightness value for the image based on the image optical compensation value.
calculating a screen backlight decreasable ratio based on the information about the display screen, the image information, and the human eye characteristic information; determining a screen pixel brightness compensation ratio based on the screen backlight decreasable ratio, and determining an image optical compensation value based on the pixel brightness compensation ratio; decreasing, based on the screen backlight decreasable ratio, screen backlight brightness when the display screen displays the image; and adjusting a pixel brightness value for the image based on the image optical compensation value.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lu			USPGPUB 2012/0092393
Ooga			USPGPUB 2015/0097880
Sugimoto		USPGPUB 2015/0213766
Seki			USPGPUB 2016/0210908

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.